DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/7/2021 and 6/21/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 9/3/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 16/250,673 and 17/200, 414 has been reviewed and is accepted.  The terminal disclaimer has been recorded. As result, a double patenting rejection (non-statutory obvious type double patenting) may be obviated and will not be further detailed below.
Response to Arguments
Applicant's arguments filed 9/3/2021 have been fully considered but they are not persuasive. Examiner thanks Applicant for Applicant’s cooperation in the prosecution process and for Applicant’s concise analysis of the prior Office Action 6/4/2021 (Prior Office Action) found in Applicant's Remarks. The Remarks assert that: 
1) combination of Asai and Rough fail to show “a plasma generator configured to: apply high-frequency power to one of the two first rod-shaped electrodes from the high-frequency power supply to convert gas into plasma in a plasma generation region between the one of the two first rod-shaped electrodes and the second rod-shaped electrode; and apply high-frequency power to the other one of 
2) Rough teaches away from using a rod-shaped electrode as in Asai.
In regards to the first assertion, the assertion made by the Remarks appears to be based on an analysis that requires only one reference to teach all the limitations in question. This appears to be a piecemeal analysis. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck& Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Asai teaches a rod-shaped electrode (471 or 481, fig14, [141, 142]) connected to a high-frequency power supply (270, fig14, [141]) and a second rod-shaped electrode (472 or 482, fig14, [141, 142]) that is grounded (272, fig14, [142]); convert gas into plasma in a plasma generation region (space between 471 and 472, fig14) between one of the two first rod-shaped electrodes and the second rod-shaped electrode by applying high-frequency power to the one of the two first rod-shaped electrodes from the high-frequency power supply. Rough teaches two first electrode (212 and 214, fig4, col5 line 65) and a second electrode (216, fig4, col5 line 67) are alternately arranged, wherein the second electrode is used in common for two of the first electrode being respectively adjacent to the second electrode (fig4). Rough also teaches by tightly couple two electrodes 212 and 214 together the electrode power distribution system is self-balanced and thus create a uniform plasma (col6 line 5-20). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Asai with the teaching of Rough to insert an extra high-frequency power connected electrode rod and form exhaust opening between the high-frequency power electrode and the grounded electrode. The motivation to do so is to achieve uniform plasma (Rough, col6 line 5-25).
In regards to the second assertion, a prior art reference does not teach away from a concept if it does “not criticize, discredit, or otherwise discourage the solution claimed.” In re Fulton, 391 F.3d 1195, 1201. Asai teaches a rod-shaped electrode and buffer opening formed between grounded electrode and high-frequency power electrode. Rough teaches two first electrode and a second electrode alternately arranged. Rough teaches by tightly couple two electrodes 212 and 214 together the electrode power distribution system is self-balanced and thus create a uniform plasma (col6 line 5-20). While Rough does not expressly teach using rod shape electrodes, Rough does not teach away from this because Rough does not “criticize, discredit or otherwise discourage" changing the shape of the electrodes and changing shape of the electrode will not prevent the self-balance of two tightly coupled electrodes.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.






Claims 1-6, 8, 9, 11, 13-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Asai et al. US 2012/0100722 in view of Rough et al. US 4887005.

    PNG
    media_image1.png
    791
    1156
    media_image1.png
    Greyscale

Re claim 1, Asai teaches a substrate processing apparatus (fig2 and fig14), comprising: 
a substrate support (217, fig1, [102]) configured to support one or more substrates (200, fig1 and 14, [102]); 
a process chamber (201, fig14, [101]) in which the one or more substrates are processed; 
a gas supplier (410, 420 and 430, fig14, [107]) configured to supply gas (source gas, [107]);  
a first rod-shaped electrodes (471 or 481, fig14, [141, 142]) connected to a high-frequency power supply (270, fig14, [141]); and 

a plasma generator (471, 472, 270-272 and 280, fig14) configured to: 
apply high-frequency power to one of the two first rod-shaped electrodes from the high-frequency power supply to convert gas into plasma in a plasma generation region (space between 471 and 472, fig14) between the one of the two first rod-shaped electrodes and the second rod-shaped electrode; and 
Asai does not explicitly show two first rod-shaped electrodes connected to a high-frequency power supply; a second rod-shaped electrode installed between the two first rod-shaped electrode; apply high-frequency power to the other one of the two first rod- shaped electrodes from the high-frequency power supply to convert gas into plasma in a plasma generation region between the other one of the two first rod-shaped electrodes and the second rod-shaped electrode.
Rough teaches two first electrode (212 and 214, fig4, col5 line 65) and a second electrode (216, fig4, col5 line 67) are alternately arranged, wherein the second electrode is used in common for two of the first electrode being respectively adjacent to the second electrode (fig4). Rough also teaches by tightly couple two electrodes 212 and 214 together the electrode power distribution system is self-balanced and thus create a uniform plasma (col6 line 5-20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Asai with the teaching of Rough to insert an extra high-frequency power connected electrode rod and form exhaust opening between every high-frequency power electrode and the grounded electrode. The motivation to do so is to achieve uniform plasma (Rough, col6 line 5-25).
Re claim 2, Asai modified above teaches the substrate processing apparatus of Claim 1, wherein the second rod-shaped electrode is used in common for the two first rod-shaped electrodes (see figure above).
Re claim 3, Asai modified above teaches the substrate processing apparatus of Claim 1, wherein the two first rod-shaped electrodes and the second rod-shaped electrode are used in a capacitive-coupling manner to convert the gas into the plasma (Asai, fig14, [362]).
Re claim 4, Asai modified above teaches the substrate processing apparatus of Claim 1, wherein the substrate support supports a plurality of the substrates at multiple stages in a vertical direction (Asai, fig1 and 2), and wherein the two first rod-shaped electrodes and the second rod-shaped electrode are arranged in the vertical direction from a lower portion of the process chamber to an upper portion of the process chamber (Asai, fig 2 and 14).
Re claim 5, Asai modified above teaches the substrate processing apparatus of Claim 1, wherein the two first rod-shaped electrodes and the second rod-shaped electrode are covered with electrode protection tubes (Asai, 451, 452, fig14, [213]).
Re claim 6, Asai modified above teaches the substrate processing apparatus of Claim 1, wherein a number of the two first rod-shaped electrodes is larger than a number of the second rod-shaped electrode (see figure above).
Re claim 8, Asai modified above teaches the substrate processing apparatus of Claim 1, wherein the plasma generator includes a buffer structure (Asai, 424, fig14, [119]) that forms a buffer chamber (Asai, 423, fig14, [120]) configured to accommodate the two first rod-shaped electrodes and the second rod- shaped electrode (see figure above), and wherein the buffer structure (Asai, 424, fig14, [119]) is installed along a stacking direction of the one or more substrates in a region extending from a lower portion of an inner wall of the process chamber to an upper portion of the inner wall of the process chamber (Asai, fig2).
Re claim 9, Asai modified above teaches the substrate processing apparatus of Claim 8, wherein the buffer structure (Asai, 424, fig14, [119]) is installed in the process chamber (Asai, 201, fig14, [101]).
Re claim 11, Asai modified above teaches the substrate processing apparatus of Claim 1, wherein the gas supplier (Asai, 410, 420 and 430, fig14, [107]) includes: a precursor gas supplier (Asai, 310, fig2 and 14, [181]) configured to supply a precursor gas (Asai, [181]) into the process chamber; and a reaction gas supplier (Asai, 320, fig2 and 14, [117]) configured to supply a reaction gas (Asai, [190]) to the plasma generator.
Re claim 13, Asai modified above teaches the substrate processing apparatus of Claim 11, wherein the plasma generator includes a buffer structure (Asai, 434, fig14, [131]) that forms a buffer chamber (Asai, 433, fig14, [130]) configured to accommodate the two first rod-shaped electrodes and the second rod- shaped electrode, and wherein the precursor gas supplier (Asai, 310, fig2 and 14, [181]) and the buffer structure (Asai, 434, fig14, [131]) are installed at positions facing each other.
Re claim 14, Asai modified above teaches the substrate processing apparatus of Claim 11, wherein the precursor gas is a silicon- containing gas (Asai, DCS, [181]), and wherein the reaction gas is a nitrogen-containing gas (Asai, NH3, [190]).
Re claim 15, Asai teaches a plasma generating device (fig14), comprising: 
a gas supplier (410, 420 and 430, fig14, [107]) configured to supply gas (source gas, [107]); 
a first rod-shaped electrodes (471 or 481, fig14, [141, 142]) connected to a high-frequency power supply (270, fig14, [141]); 
a second rod-shaped electrode (472 or 482, fig14, [141, 142]) that is grounded (272, fig14, [142]); and 
a buffer structure (424 or 434, fig14, [119, 131]) that forms a buffer chamber (423 or 433, fig14, [120, 130]) configured to:
convert gas into plasma in a plasma generation region (space between 471 and 472, fig14) between one of the two first rod-shaped electrodes and the second rod-shaped electrode by applying high-frequency power to the one of the two first rod-shaped electrodes from the high-frequency power supply; 
Asai does not explicitly show two first rod-shaped electrodes connected to a high-frequency power supply; a second rod-shaped electrode installed between the two first rod-shaped electrode; convert gas into plasma in a plasma generation region between the other one of the two first rod-shaped electrodes and the second rod-shaped electrode by applying high-frequency power to the other one of the two first rod-shaped electrodes from the high-frequency power supply.
Rough teaches two first electrode (212 and 214, fig4, col5 line 65) and a second electrode (216, fig4, col5 line 67) are alternately arranged, wherein the second electrode is used in common for two of the first electrode being respectively adjacent to the second electrode (fig4). Rough also teaches by tightly couple two electrodes 212 and 214 together the electrode power distribution system is self-balanced and thus create a uniform plasma (col6 line 5-20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Asai with the teaching of Rough to insert an extra high-frequency power connected electrode rod and form exhaust opening between high-frequency power electrode and the grounded electrode. The motivation to do so is to achieve uniform plasma (Rough, col6 line 5-25).
Re claim 16, Asai teaches a reaction tube (fig14), comprising: 
a first rod-shaped electrodes  (471 or 481, fig14, [141, 142]) connected to a high-frequency power supply (270, fig14, [141]); and 
a second rod-shaped electrode (472 or 482, fig14, [141, 142]) that is grounded (272, fig14, [142]); and 
a buffer structure (424 or 434, fig14, [119, 131]) that forms a buffer chamber (423 or 433, fig14, [120, 130]) configured to: 
convert gas into plasma in a plasma generation region (space between 471 and 472, fig14) between one of the two first rod-shaped electrodes and the second rod-shaped electrode by applying high-frequency power to the one of the two first rod-shaped electrodes from the high-frequency power supply;
Asai does not explicitly show two first rod-shaped electrodes connected to a high-frequency power supply; a second rod-shaped electrode installed between the two first rod-shaped electrode; convert gas into plasma in a plasma generation region between the other one of the two first rod-shaped electrodes and the second rod-shaped electrode by applying high-frequency power to the other one of the two first rod-shaped electrodes from the high-frequency power supply.
Rough teaches two first electrode (212 and 214, fig4, col5 line 65) and a second electrode (216, fig4, col5 line 67) are alternately arranged, wherein the second electrode is used in common for two of the first electrode being respectively adjacent to the second electrode (fig4). Rough also teaches by tightly couple two electrodes 212 and 214 together the electrode power distribution system is self-balanced and thus create a uniform plasma (col6 line 5-20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Asai with the teaching of Rough to insert an extra high-frequency power connected electrode rod and form exhaust opening between high-frequency power electrode and the grounded electrode. The motivation to do so is to achieve uniform plasma (Rough, col6 line 5-25).
Re claim 19, Asai modified above teaches the substrate processing apparatus of Claim 8, wherein the buffer structure includes: a first gas supply port that supplies the plasma-converted gas (Asai 425 formed on one side of 472, see figure above), which is generated in the plasma generation 
Re claim 20, Asai modified above teaches the substrate processing apparatus of Claim 19, wherein the buffer structure further includes a first wall surface (Asai, surface of 424 facing wafer 200, fig14, [119]) that forms the buffer chamber, and wherein the first gas supply port and the second gas supply port are formed at the first wall surface (Asai 425 formed on each side of 472, see figure above).

Claims 12, 17, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Asai et al. US 2012/0100722 in view of Rough et al. US 4887005 and Kontani et al. US 2004/0025786.

Re claim 12, Asai modified above teaches the substrate processing apparatus of Claim 11, wherein the plasma generator includes a buffer structure (424 or 434, fig14, [119, 131]) that forms a buffer chamber (423 or 433, fig14, [120, 130]) configured to accommodate the two first rod-shaped electrodes and the second rod- shaped electrode (see figure above), wherein the reaction gas supplier includes a gas supply hole (Asai, 421, fig14, [120]) that supplies the reaction gas into the buffer structure.
Asai does not explicitly show wherein the buffer structure has a second wall surface, and the gas supply hole is opened to face the second wall surface of the buffer structure.
Kontani teaches the gas supply hole (103, fig13, [229]) is opened to face the second wall surface of the buffer structure (176, fig13, [229]) to prevent particles from being generated during the deposition process ([229]).

Re claim 17, Asai modified above teaches the substrate processing apparatus of Claim 8, wherein the gas supplier includes a gas supply hole (Asai, 421, fig14, [120]) that supplies gas into the buffer chamber (Asai, 423, fig14, [120]), and wherein the buffer structure includes a wall surface formed of an arc-shape (Asai, side of 424 facing wafer 200, fig14, [119]) and a wall surface formed in a radial direction (Asai, two side walls of 424 along 320 and 472, fig14, [119]).
Asai does not explicitly show the gas supply hole is opened to face the wall surface of the buffer structure that is formed in the radial direction.
Kontani teaches the gas supply hole (103, fig13, [229]) is opened to face the second wall surface of the buffer structure (176, fig13, [229]) to prevent particles from being generated during the deposition process ([229]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Asai in view of Rough with the teaching of Kontani to adjust the gas supply hole to face the side wall of the buffer structure as in fig13 of Kontani. The motivation to do so is to prevent particles from being generated during the deposition process (Kontani, [229]).
Re claim 18, Asai modified above teaches the substrate processing apparatus of Claim 17, wherein the one of the two first rod-shaped electrodes is installed adjacent to the wall surface formed in the radial direction (see figure above).
Re claim 21, Asai does not explicitly show the substrate processing apparatus of Claim 8, wherein the buffer structure is made of insulating material.
Kontani teaches buffer structure made of quartz (17, fig13, [224]) integrated with other structure of the chamber to suppress variation during the process ([224]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Asai in view of Rough with the teaching of Kotani have a buffer structure formed of quartz integrated with other structure of the chamber. The motivation to do so is to suppress variation during process (Kontani, [224]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384.  The examiner can normally be reached on Monday-Friday, 9am-8pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOMING LIU/Examiner, Art Unit 2812